                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION

 SUSAN SIEVERDING,

               Plaintiff,                                      No. C18-1030-LTS

 vs.                                                  MEMORANDUM OPINION AND
                                                       ORDER ON DEFENDANT’S
 HUMACH, LLC,                                           MOTION FOR SUMMARY
                                                             JUDGMENT
               Defendant.

                              ___________________________


                                  TABLE OF CONTENTS
I.     INTRODUCTION........................................................................... 2
II.    PROCEDURAL HISTORY ............................................................... 2
III.   RELEVANT FACTS ....................................................................... 3
       A.  Background .......................................................................... 3
       B.  Sieverding’s Intermittent FMLA Leave Begins in 2015 ..................... 4
       C.  Sieverding’s Accommodation Request in 2016 ................................ 6
       D.  Sieverding’s Complaints in 2017................................................. 9
       E.  Sieverding’s 2017 ICRC Complaint and Alleged Retaliation ............. 11
       F.  Sieverding’s Indefinite Leave of Absence and Discharge in
           Late 2017 ........................................................................... 13
IV.    SUMMARY JUDGMENT STANDARDS ............................................ 15
V.     ANALYSIS .................................................................................   18
       A.  Failure to Accommodate Claims ...............................................            18
           1.     Applicable Standards ....................................................         19
           2.     Discussion .................................................................      22
       B.  Harassment Claims ...............................................................        24
           1.     Applicable Standards ....................................................         26
           2.     Discussion .................................................................      28
                  a.      “Because of” Disability .........................................         28
                  b.      Severe or Pervasive ..............................................        32
       C.  Retaliation Claims ................................................................      34
           1.     Applicable Standards ....................................................         34
           2.     Discussion .................................................................      37
                    a.    Adverse Employment Actions ..................................            37
                    b.    Causation ..........................................................     39
      D.     Interference with FMLA Rights Claim .......................................           41
             1.     Applicable Standards ....................................................      41
             2.     Discussion .................................................................   43
      E.     FMLA Retaliation Claim ........................................................       44
             1.     Applicable Standards ....................................................      45
             2.     Discussion .................................................................   46
VI.   CONCLUSION ............................................................................ 48



                                  I.     INTRODUCTION
      This case is before me on a motion (Doc. No. 19) for summary judgment filed by
defendant Humach, LLC. Plaintiff Susan Sieverding has filed a resistance (Doc. No. 31)
and Humach has filed a reply (Doc. No. 37). I find that oral argument is not necessary.
See Local Rule 7(c).


                            II.        PROCEDURAL HISTORY
      Sieverding commenced this action on July 16, 2018, by filing a three-count
complaint (Doc. No. 1) against Humach. Counts I and II assert failure to accommodate,
harassment and retaliation in violation of the American with Disabilities Act (ADA), 42
U.S.C. § 12101 et seq., and the Iowa Civil Rights Act (ICRA), Iowa Code Chapter 216.
Count III alleges interference with rights and retaliation in violation of the Family and
Medical Leave Act (FMLA), 29 U.S.C. § 2601 et. seq.
      Before filing this action, Sieverding filed a complaint and an amended complaint
with the Iowa Civil Rights Commission (ICRC) alleging that she was discriminated
against on the basis of her disability, denied an accommodation, harassed and retaliated
against. Doc. No. 19-2 at 133–36. The ICRC issued a Right-To-Sue Letter on April 18,
2018, advising Sieverding that she had 90 days to commence judicial proceedings. Doc.
No. 31-3 at 20. She then filed her complaint in this court on July 16, 2018. Humach


                                               2
 filed its motion for summary judgment on November 15, 2019, seeking judgment in its
 favor on all counts. A jury trial is scheduled to begin May 26, 2020.


                                III.   RELEVANT FACTS
        The following facts are undisputed unless otherwise noted.


A.      Background
        Humach provides contact center services for a variety of clients and industries.
 Doc. No. 31-1 at 1. One client was Lifelock, an identity theft protection provider. Id.
 Humach served Lifelock from a contact center located in Dubuque, Iowa. Id. The center
 had an open floor plan with rows of cubicles containing approximately 63 workstations.
 Id. Each employee was assigned a primary workstation based on his or her shift start
 time and schedule, but all employees had the option to move to an unoccupied workstation
 on any given day. Id. at 2. Workstations 145 through 148 and 150 through 155 made
 up a training zone where newly hired employees were assigned until comfortable with all
 job tasks. Id.
        Humach hired Sieverding in December 2011 as a Member Relations Specialist on
 the Lifelock account. Id. Sieverding worked on the Lifelock account throughout her
 employment with Humach.         Doc. No. 35 at 1.       Sieverding’s supervisor was Kim
 Hundrieser and the manager of the contact center was Nancy Prine. Id. at 2. Sieverding’s
 primary duties were to answer phone calls from clients, listen to customers, determine
 their needs, sell them services that satisfy their needs, and assist in the training and
 development of new agents through demonstrating, answering questions, observing and
 offering constructive feedback. Doc. No. 31-1 at 3. On July 10, 2015, Sieverding was
 promoted to Senior Member Relations Specialist. Id. at 5; Doc. No. 35 at 1. Her job
 duties remained largely the same, but she had to meet certain criteria to maintain the title.
 Doc. No. 31-1 at 5.


                                              3
B.     Sieverding’s Intermittent FMLA Leave Begins in 2015
       In January 2015, after the death of her niece, Sieverding sought the services of a
 licensed mental health therapist, Dr. Lynne Lutze. Id. at 3; Doc. No. 35 at 1. Starting
 in February 2015, Sieverding took intermittent FMLA leave due to her grief. Doc. No.
 31-1 at 3. She testified that the leave was suggested by Jenni Bauer, a Humach human
resources employee, in response to her request to be taken off of retention calls. Doc.
No. 35 at 3. Sieverding’s FMLA Certification of Health Care Provider dated February
 20, 2015 (2015 FMLA certification), states:
       Client is struggling with depression related to a recent trauma experience
       in January 2015. Client reported taking calls dealing with death and the
       recent loss of a family member has made it very difficult for her to perform
       her job without breaking down emotionally. She doesn’t want to lose her
       job just have modifications to her calls or change positions if something
       opens up.
Doc. No. 31-3 at 3. Humach asserts the depression noted in the 2015 FMLA certification
was related to the passing of Sieverding’s niece a month before. Doc. No. 31-1 at 4.
Sieverding disputes this and argues she was told by Bauer that she could take intermittent
FMLA whenever she was too emotional to take calls. Id.; Doc. No. 35 at 4.
       Sieverding renewed her intermittent FMLA leave in March 2016 and March 2017.
Doc. No. 31-1 at 4. Humach argues she did so on the same basis as was provided in the
2015 FMLA certification. Id. Sieverding disputes this and argues her 2016 and 2017
FMLA certifications list a number of additional relevant medical facts that were not
included in her 2015 FMLA certification. Id.; Doc. No. 35 at 4. The 2016 FMLA
certification states:
       [Sieverding] continues to struggle with depression and overwhelming
       sadness. She has suffered some losses in her family which have magnified
       her symptoms. She is the main support system for her family which also
       causes heavy burden and stress. [She] often works with customers who
       have suffered trauma and loss which often triggers her own emotional
       trauma. [She] has a hard time keeping her composure when she is under
       tremendous sadness and grief.

                                            4
Doc. No. 19-2 at 56. The 2017 FMLA certification states:
       [Sieverding] struggles with depression. She has multiple losses in her
       family system. Her grief magnifies the symptoms of her depression. [She]
       works in an industry where customers have suffered trauma and loss which
       triggers her emotionally. She has a hard time keeping her composure on
       the job. She has a difficult time with concentration and focus on details
       when emotionally [unintelligible].
Id. at 60.
       Humach asserts that when Sieverding asked to take intermittent FMLA leave, it
allowed her to do so. Doc. No. 31-1 at 4. Sieverding disputes this and argues she was
not permitted to take FMLA leave on numerous occasions when she was experiencing
emotional issues. Id. She argues that she was not allowed to use FMLA leave in July
2015. Id.; Doc. No. 35 at 5. On July 13, 2015, Sieverding emailed Bauer, asking “does
my FMLA now cover for me to take off to help Heidi [Sieverding’s sister]?” Doc. No.
35-1 at 4. Bauer replied, “FMLA does not cover care for a sibling.” Id. Sieverding
testified that she did not need time off to care for her sister but, instead, to grieve with
her sister due to her niece passing and that she explained this to Bauer. Doc. No. 35 at
5–6. Humach argues the email speaks for itself and the FMLA did not cover Sieverding
missing work to care for her sister. Id.
       Sieverding also argues that she was not allowed to use her FMLA leave in August
2015. Doc. No. 31-1 at 5; Doc. No. 35 at 6. She testified that she requested leave and
explained to Bauer she needed leave because her father was in the hospital and her sister
was having a baby and these events brought back the sadness of losing her niece. Doc.
No. 31-1 at 5; Doc. No. 35 at 6. Humach disputes this and asserts Sieverding requested
leave in August 2015 due to her father’s medical condition, which was not covered by
her FMLA certification. Doc. No. 35 at 6.
       Sieverding asserts there were many other occasions she was not allowed FMLA
leave. Doc. No. 31-1 at 5; Doc. No. 35 at 6. She testified that if Hundrieser was not at
work, then Jenn Puetsch (a Humach team lead employee), April Kruser (another Humach

                                             5
 supervisor), or Josh Boffeli (a Humach senior trainer), would mark Sieverding absent
 even though she had told them she was taking FMLA leave. Doc. No. 31-1 at 5; Doc.
 No. 35 at 4, 6–7. She also testified that Prine would call her at home to ask why she
 took FMLA leave. Doc. No. 31-1 at 5; Doc. No. 35 at 7. Sieverding testified Prine
 would then tell her that her FMLA leave would not be approved for that date. Doc. No.
 31-1 at 5; Doc. No. 35 at 7. She further testified that during her last review, Hundrieser
 told her that Bauer and Prine would not approve two absences that Sieverding thought
 were clearly covered by the FMLA. Doc. No. 31-1 at 5; Doc. No. 35 at 7. For one of
 these absences, Sieverding testified she was at the hospital because of an elevated heart
 rate due to medication and emotional issues. Doc. No. 31-3 at 42. The record does not
 indicate the nature of the second absence.
        Humach claims Sieverding was never denied FMLA leave when her request was
 within the bounds of her FMLA certification. Doc. No. 35 at 5, 7.


C.      Sieverding’s Accommodation Request in 2016
        In March 2016, Sieverding was temporarily assigned to a workstation in the
 training zone along with several other agents. Doc. No. 31-1 at 6. Humach assigned
 skilled agents, such as Sieverding, to temporarily sit by newly hired agents in the training
 zone to assist with questions and share knowledge. Id. In April 2016, Sieverding
 complained to Prine about the training zone. Id. Prine told Sieverding that she could
 relocate to any unoccupied workstation at any time. Id. Humach alleges this included a
 quieter part of the contact center where there is very little traffic and is away from the
 breakroom, elevator, front entrance and restrooms. Id. Sieverding disputes that this part
 of the contact center was quiet and states it was extremely loud. Id.
        In June 2016, Sieverding complained in an email to Hundrieser about her
 workstation assignment because she believed a female co-worker was being mean to her.
 Id. Hundrieser replied, “Be very clear and tell me what you want. I will accommodate
 you if I can.” Id. Sieverding chose to sit at workstation 96, and was allowed to remain
                                              6
at that workstation even when the seating chart was updated routinely for other
employees. Id. at 7.
       On July 7, 2016, Sieverding alleged that Hundrieser was not allowing her an
accommodation for her condition of attention deficit hyperactivity disorder (ADHD). Id.
The basis for this complaint was that a co-worker was allowed to use her workstation on
Sieverding’s days off and that another co-worker who speaks loudly was assigned a
workstation near her. 1 Id. at 8. Prior to July 7, 2016, Sieverding had not provided any
                       0F




medical documentation supporting a need for an accommodation for ADHD. 2 Id. at 8. 1F




At this point, Humach requested Sieverding provide information from her physician
stating the specific accommodation the physician felt would be beneficial for her. Id.
However, because Sieverding was so upset, Humach reassigned the agent sharing
Sieverding’s workstation to another workstation and reminded Sieverding she could
relocate to the training zone where it is quieter if she preferred an unoccupied
workstation. Id. at 9.
       Sieverding contends that ADHD makes it extremely difficult for her to focus and
concentrate if there are noises and distractions in her work area. Doc. No. 35 at 8.
Sieverding provided Humach a physician’s note dated July 19, 2016, stating, “Please
provide a quiet work environment for Susan due to her medical issues.” Doc. No. 31-1
at 9. In response, Sieverding was informed, as she had been the week before, that she
could move to a workstation in the training zone or to any other unoccupied workstation.
Id. Sieverding did not want to relocate permanently from workstation 96, so she stated
it was best to have the option to relocate on an as-needed basis. Id. Humach agreed to


1
  Due to space limitations in the contact center, the sharing of workstations was not uncommon.
Doc. No. 31-1 at 8. Additionally, at times many employees were talking to customers
simultaneously, as that was the primary function of their jobs. Id.
2
  Sieverding alleges that she never had to provide medical documentation regarding any
accommodation before because her supervisors accommodated her without it. Doc. No. 35 at
8. Humach denies this. Id.
                                              7
her request and reminded her it was up to her to determine when she needed to move to
a quieter area and to advise her supervisor when she intended to do so. Id. at 9–10.
From July 20, 2016, to April 28, 2017, Sieverding used a workstation in the training
zone on only six days and otherwise remained at workstation 96. Id. at 10.
      Nonetheless, Sieverding alleges that even after providing Humach with medical
documentation, she was not permitted to sit in a quieter part of the contact center. Doc.
No. 35 at 9. Sieverding testified that Boffeli moved her to a workstation next to his
workstation and Hundrieser’s workstation in the training zone. Id. at 10, 15. Sieverding
testified Boffeli and Hundrieser listened to loud music and talked at their workstations.
Id. at 10. Humach disputes that Sieverding was required to change workstations. Id.;
Doc. No. 19-2 at 42–47.
      Sieverding also asserts she was initially at a quiet workstation, but Humach moved
extremely loud and noisy co-workers near her. Doc. No. 35 at 10–11. Sieverding
testified that the same day she was allowed to pick her workstation and picked the
workstation she always had, Puetsch allowed “a bunch of loud, noisy people come right
next to her.” Id. at 9. Humach disputes that Sieverding was not allowed to sit in a
quieter area and alleges that Sieverding was allowed to move her workstation on an as-
needed basis. Id. Sieverding further testified she emailed Carla Donar, Humach’s
director of human resources, about this problem, and Donar did nothing about it. Id. at
11. Humach denies this discussion occurred and points out that Sieverding has not
provided the alleged email. Id. Sieverding also asserts she complained to Prine about
noise and Prine told her that she had to sit in the training zone. Id. Humach denies this
occurred as well. Id.




                                           8
D.      Sieverding’s Complaints in 2017
        On March 10, 2017, Sieverding sent an email to Bauer reporting noise from newer
 agents and complaining that she was not allowed to train and was not receiving awards. 3         2F




 Id. at 12; Doc. No. 35-1 at 10–11. On April 7, 2017, she sent an email to Prine reporting
 that she had been able to do training only three times during the five years she worked at
 Humach. Doc. No. 35 at 12; Doc. No. 31-3 at 7. Prine replied that “[j]ust because
 someone is a [senior agent] does not mean we must use them for training. I know we
 are trying several different agents so we have a larger pool to utilize (which I think I’ve
 explained before) as well.” Doc. No. 31-3 at 7.
        On April 13, 2017, Sieverding sent an email to Prine and Bauer detailing several
 complaints. Doc. No. 31-1 at 13; Doc. No. 35 at 13. She reported that during the
 previous day, Boffeli yelled at her and removed her from training. Doc. No. 19-2 at
 130. She wrote that Boffeli had been “threatening and verbally aggressive towards” her.
 Id. She also wrote that “[l]ast summer . . . he literally pushed me away . . . [and] the
 floor witnessed him pushing me.” Id. Sieverding also complained about a co-worker
 named Alan, who she thought was “bossing” her around and causing co-workers to talk
 “smack” about how he got to train but not her. Id.
        Humach denies that the pushing incident occurs and asserts that this email was the
 first time Sieverding reported it to the company. Doc. No. 31-1 at 13. Sieverding
 testified that co-workers saw it happen, including Candi Churchill, another Humach
 supervisor, and that she reported the incident on the day it happened. Id.; Doc. No. 35
 at 19. She also testified she told Bauer about the altercation multiple times and also told


 3
   Sieverding violated Local Rule 56(b) because this alleged fact in her Statement of Additional
 Material Facts (Doc. No. 35), along with some other alleged facts, are not “supported by
 references to those specific pages, paragraphs, or part of the pleadings, depositions, answers to
 interrogatories, admissions, exhibits, and affidavits that support the statement, with citations to
 the appendix containing that part of the record.” This makes it very difficult for the court to
 address the issues in an efficient manner.

                                                 9
Prine, who responded by accusing her of lying about it. 4 Doc. No. 31-1 at 13; Doc. No.
                                                             3F




35 at 20–21.
       On April 14, 2017, Donar met with Sieverding to discuss her complaints. Doc.
No. 31-1 at 14. During that meeting, Sieverding stated that two days prior Boffeli yelled
at her while stating that Sieverding would not assist in the training zone in the future due
to her unprofessional behavior during a client visit that week. Id. Donar told Sieverding
that she had just spoken to Kruser, who was present during Sieverding’s conversation
with Boffeli, and Kruser stated that Boffeli did not yell and that Kruser agreed with
Boffeli’s decision because of Sieverding’s behavior. Id. at 15. Sieverding made various
other complaints during this meeting, such as never being chosen to assist with training.
Id. However, after Donar looked into it, she found Sieverding was chosen to assist with
training on 27 of the 42 weekdays she was present from January to April 2017. Id.
Humach alleges Donar also asked Sieverding at their meeting why she did not report
earlier that Boffeli had pushed her in summer of 2016 and Sieverding replied that she did
not want to get Boffeli in trouble. Id. Sieverding denies she said this and alleges she
told Donar that she had reported that Boffeli hit her but nothing was done about it. Id.
Donar told Sieverding she would look into her allegation against Boffeli and get back to
her. Id.
       During the week of April 17, 2017, Donar and Bauer met with Churchill regarding
Sieverding’s allegation that Churchill saw Boffeli push her. Id. at 16. Churchill denied
that it occurred. Id. Donar and Bauer met with Sieverding on April 27, 2017, to discuss
the outcome of their conversation with Churchill. Id. at 19.


4
  Sieverding testified that Boffeli was physical with her on two other occasions. Doc. No. 35 at
18. Sieverding alleges the second physical encounter occurred in September 2016. Id. at 22.
Sieverding testified that Boffeli decided to change a lightbulb above her desk while she was on
a phone call and pushed her during the process. Id. She testified that Hundrieser witnessed the
situation. Id. at 23. Humach denies that this ever occurred and denies that Sieverding ever
reported it. Id. There is no information in the record about the third alleged incident of physical
contact.
                                                10
E.        Sieverding’s 2017 ICRC Complaint and Alleged Retaliation
          On April 18, 2017, Sieverding filed a complaint with the Dubuque Human Rights
 Commission that was later transferred to the ICRC. Id. at 17. Humach was not notified
 of the complaint until Donar received it on April 26, 2017. Id. Sieverding alleged that
 Boffeli became aware of her accommodation in November 2015 and harassed her because
 of that accommodation by moving her workstation to a noisier part of the contact center,
 not allowing her to train, commenting about her accommodations in front of others and
 referring to her on one occasion as “special.” Doc. No. 31-1 at 17; Doc. No. 35 at 14.
 Humach alleges that prior to filing her complaint, Sieverding had never reported to a
 Humach supervisor, manager or human resources employee that Boffeli commented
 about Sieverding’s accommodation or referred to her as special in front of others. Doc.
 No. 31-1 at 17–18. Sieverding disputes this and claims she reported comments made by
 Boffeli about her accommodations to Prine and Bauer on multiple occasions before filing
 her complaint. Id. at 18. She admits she never reported that Boffeli called her special
 because it happened right before she filed her complaint. Id. Sieverding did not allege
 in her ICRC complaint that Boffeli pushed her or otherwise physically touched her. Id.
 at 17.
          Sieverding testified that after she filed her initial ICRC complaint, the noise in the
 call center got worse. Doc. No. 35 at 14. She testified that Humach, and specifically
 Boffeli, moved quiet co-workers away from her and noisy co-workers near her on
 purpose. 5 Id. at 14, 16. In her affidavit she states co-workers would play their radios
           4F




 5
   Sieverding filed affidavits from Victoria Bennett and Melissa Neal, former Humach employees.
 Doc. No. 35 at 27, 29. Bennett’s affidavit describes events that occurred between the fall of
 2015 to May and June 2016, when her employment with Humach ended. Id. at 27. Bennett
 states that she witnessed discrimination against Sieverding because her workstation was next to
 Sieverding’s even though Bennett is loud. Id. at 28; Doc. No. 31-3 at 84. She states that she
 did not witness bullying against Sieverding, but she did overhear co-workers talk about bullying
 her. Doc. No. 35 at 28; Doc. No. 31-3 at 85. Neal’s affidavit describes events that occurred

                                                11
very loud and talk about how much she “hated” it. Id. at 17. She testified that on one
occasion Kruser refused to turn off her radio and instead turned it up. Id. at 15. She
also states in her affidavit that co-workers would talk about how unfair it was for
Sieverding to be able to pick her workstation even though no one else could. Id. at 17.
She further states her co-workers would watch her “like she was going to do something
really terrible and discuss how they can’t do this or that because of her.” Id. at 17–18.
She also states in her affidavit that her “supervisors told other employees that she was
not able to do things,” which resulted in co-workers not talking to her and making
comments about what she cannot do. Id. at 18. Humach disputes that this alleged conduct
occurred. Id. at 18.
       On June 21, 2017, Sieverding sent an email to Prine complaining that Boffeli had
removed her from training. Doc. No. 31-1 at 20; Doc. No. 35 at 24. Prine responded,
“you haven’t been removed from anything, so again I’m not sure what you are referring
to.” Doc. No. 35 at 24. On July 26, 2017, Sieverding filed an amended complaint with
the ICRC, alleging she was retaliated against for filing her complaint. Doc. No. 31-1 at
19. Specifically, Sieverding alleged she was subjected to loud noise, removed from
training duties and monitored. Id. The amended complaint made no reference to any
alleged physical contact by Boffeli. Id.
       Sieverding continued to complain to management on multiple occasions about the
noise level near her workstation, including in emails sent on July 29 and August 10,
2017. Id. at 20; Doc. No. 35 at 24–26. Prine responded to the August 10 email, writing
that Sieverding could move to another workstation and “a new seating chart is done every
month or so and we do the best we can to sit tenured agents by new agents, this benefits



between the fall of 2015 and June 2017, when her employment with Humach ended. Doc. No.
35 at 29. Neel states that she witnessed discrimination against Sieverding because she was
repeatedly seated around loud co-workers. Id.; Doc. No. 31-3 at 86. She also states she “heard
many people in management talk badly about [Sieverding] and purposely ignore her or punish
her for asking them to do the right thing.” Doc. No. 35 at 30; Doc. No. 31-3 at 86–87.
                                             12
 the new agents and increased performance which is our utmost priority.” Doc. No. 35
 at 25. Prine also noted in her email Humach allowed Sieverding to keep her seat even
 when a new seating chart was created. Id. The contact center was also reminded on
 multiple occasions during this time period to be mindful of the noise level. Doc. No. 31-
 1 at 20.


F.      Sieverding’s Indefinite Leave of Absence and Discharge in Late 2017
        Sieverding began an extended period of FMLA leave on September 29, 2017. Id.
 at 21. On October 5, 2017, Sieverding emailed Prine, asking if Humach would provide
 her with unemployment benefits “since [Prine] is the one that suggested I take a leave of
 absence.” Doc. No. 35-1 at 18. Prine forwarded the email to Bauer and Bauer responded
 that although Humach did not make unemployment benefit determinations, it was her
understanding that Sieverding would not be eligible for benefits. Id. at 16. Sieverding
replied, complaining about the noise level at her workstation, Boffeli’s behavior and the
 “extreme bullying” she experienced at Humach. Id. at 15–16; Doc. No. 35 at 26.
 Sieverding also wrote that she believed she could get unemployment benefits and that
 Prine specifically asked her to take a leave of absence. Doc. No. 35-1 at 15. Bauer
 replied that Sieverding was simply offered a leave of absence and that Sieverding was
 allowed to choose her workstation and relocate at any time. Id. at 14–15.
        On October 12, 2017, Sieverding sent an email to Bauer and Prine requesting
 worker’s compensation because of emotional stress that Humach allegedly caused her.
 Doc. No. 35 at 27; Doc. No. 31-1 at 21. Sieverding stated she had been “unfairly
 treated, bullied, punished, slandered, hit and discriminated against to the point that I a[m]
 unable to be at work.” Doc. No. 19-2 at 165. She also stated her accommodation had
 been completely removed since April 2017. Id. Donar replied that she would initiate a
 first report of injury. Id.
        On October 26, 2017, Sieverding provided a letter to Humach from Dr. Lutze
 which stated Sieverding was “recommended to take a leave of absence due to personal
                                              13
and work related matters that are affecting her ability to perform her job duties.” Doc.
No. 31-1 at 21; Doc. No. 35 at 30. On November 2, 2017, Bauer emailed Sieverding
requesting an anticipated return-to-work date. Doc. No. 31-1 at 22. Sieverding’s FMLA
leave exhausted on November 11, 2017. Id. On November 16, 2017, Bauer provided
Sieverding a letter informing her that she did not receive a response to her November 2
email and requested Sieverding provide a return-to-work date by November 27. Id. In
response, Humach received doctor notes dated December 5 and 8, 2017, recommending
Sieverding “not return to work until further notice.” Id. The December 5, 2017, note
from Dr. Lutze further stated:
       It is my professional opinion that the inordinate work stressors of removal
       of accommodations, failure to provide medical care in diabetic events, and
       harassment and hostile work environment are the cause of Susan
       Sieverding’s aggravated condition on her mental health. I have further
       recommended Susan Sieverding seek medication treatment for induced
       panic attacks cause by Humach’s conduct with my patient. I am
       recommending that my patient Susan Sieverding not return to work until
       further notice.
Doc. No. 19-2 at 175.
       Sieverding alleges she spoke with Donar after the December 5, 2017, note and
Donar told her not to come back to work and that she would be receiving workers’
compensation benefits. Doc. No. 35 at 32. Humach denies this conversation occurred. 6           5F




Id. On December 12, 2017, Humach terminated Sieverding’s employment. Doc. No.
31-1 at 22; Doc. No. 35 at 32. Humach asserts it did so because she had exhausted her
FMLA leave and the duration of her continued leave was indefinite. Doc. No. 31-1 at
22. Sieverding disputes this was the reason her employment was terminated. Id.



6
 Sieverding also alleges that the last time she spoke to Prine, Prine told her that if she did not
want to be at work, then she should not return. Doc. No. 35 at 31. The record is not clear
about when this occurred, but Sieverding testified that it happened in the conference room, so it
appears to have taken place before she began to take extended FMLA leave on September 29,
2017. Humach denies that Prine ever told Sieverding she should not return. Id.
                                               14
                    IV.    SUMMARY JUDGMENT STANDARDS
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “might affect the outcome of the suit under the
governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249–50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248–49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the district
court of the basis for its motion and identifying those portions of the record which show
a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323).
Once the moving party has met this burden, the nonmoving party must go beyond the
pleadings and by depositions, affidavits, or otherwise, designate specific facts showing
                                            15
that there is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910
(8th Cir. 2005). The nonmovant must show an alleged issue of fact is genuine and
material as it relates to the substantive law. If a party fails to make a sufficient showing
of an essential element of a claim or defense with respect to which that party has the
burden of proof, then the opposing party is entitled to judgment as a matter of law.
Celotex, 477 U.S. at 322.
       In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587–88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the non-moving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1377 (8th Cir. 1996).
       No unique summary judgment standards apply to employment discrimination
cases. Torgerson v. City of Rochester, 643 F.3d 1031, 1042–43 (8th Cir. 2011) (en banc)
(rejecting prior decisions that applied a “discrimination case exception” to the analysis
of summary judgment motions). However, as another judge of this court explained,
applying summary judgment standards to the motivation-intensive elements present in
most employment discrimination cases is not a simple task:
       Employment discrimination and retaliation, except in the rarest cases, are
       difficult to prove. They are perhaps more difficult to prove today—fifty
       years after the passage of the EPA, more than forty years after the passage
       of Title VII and the ADEA, more than twenty years after the passage of the
       ADA, and nearly two decades after the passage of the FMLA—than during
       the earlier evolution of these anti-discrimination and anti-retaliation
       statutes. Today's employers, even those with only a scintilla of
       sophistication, will neither admit discriminatory or retaliatory intent, nor
       leave a well-developed trail demonstrating it. See, e.g., Riordan v.
       Kempiners, 831 F.2d 690, 697–98 (7th Cir. 1987). Indeed, the Fifth
                                            16
       Circuit Court of Appeals recognized more than thirty-five years ago, that
       “[a]s patently discriminatory practices become outlawed, those employers
       bent on pursuing a general policy declared illegal by Congressional mandate
       will undoubtedly devise more sophisticated methods to perpetuate
       discrimination among employees.” Rogers v. EEOC, 454 F.2d 234, 239
       (5th Cir. 1971) (later relied on by the Supreme Court in Meritor Sav. Bank,
       FSB v. Vinson, 477 U.S. 57, 65–67 (1986), as one of the principal
       authorities supporting recognition of a cause of action for hostile
       environment sexual harassment under Title VII).
      My experience suggests the truth of that observation. Because adverse
      employment actions almost always involve a high degree of discretion, and
      most plaintiffs in employment discrimination and retaliation cases are at
      will, it is a simple task for employers to concoct plausible reasons for
      virtually any adverse employment action ranging from failure to hire to
      discharge. This is especially true, because the very best workers are seldom
      employment discrimination and retaliation plaintiffs due to sheer
      economics: Because the economic costs to the employer for discrimination
      or retaliation are proportional to the caliber of the employee, discrimination
      or retaliation against the best employees is the least cost effective. See,
      e.g., id. Rather, discrimination and retaliation plaintiffs tend to be those
      average or below-average workers—equally protected by Title VII, the
      ADA, the ADEA, the EPA, or the FMLA—for whom plausible rationales
      for adverse employment actions are readily fabricated by employers with
      even a meager imagination. See, e.g., id. On the other hand, it is also
      relatively easy for disgruntled former employees to claim a protected basis
      under federal and state anti-discrimination laws as a reason for their
      discharge when in fact they played no part. This is true even when the
      former employee and/or their counsel believe they did. This is what makes
      deciding these issues on a paper record daunting.
Pick v. City of Remsen, No. CV13-4041, 2014 WL 4258738, at *12 (N.D. Iowa Aug.
27, 2014). While the task can indeed be daunting in an employment discrimination case,
“the focus of inquiry at the summary judgment stage ‘always remains on the ultimate
question of law: whether the evidence is sufficient to create a genuine issue of fact as to
whether the employer intentionally discriminated against the plaintiff because of [the
protected characteristic].’” Strate v. Midwest Bankcentre, Inc., 398 F.3d 1011, 1018
(8th Cir. 2005) (quoting Rothmeier v. Investment Advisers, Inc., 85 F.3d 1328, 1336–37
(8th Cir. 1996)).
                                            17
                                    V.     ANALYSIS
       As noted above, Sieverding’s three-count complaint asserts five distinct claims:
 (1) failure to accommodate in violation of the ADA and the ICRA, (2) harassment in
 violation of the ADA and the ICRA, (3) retaliation in violation of the ADA and the ICRA,
 (4) interference with FMLA rights and (5) discharge in retaliation for exercising FMLA
 rights. I will address each claim separately.


A.     Failure to Accommodate Claims
       Humach argues it is entitled to summary judgment on Sieverding’s failure to
accommodate claims because it reasonably accommodated her ADHD by offering her a
quieter workspace.     Doc. No. 21 at 11.        Humach contends that once it received
documentation of Sieverding’s disability and her need for a quiet work environment (and
even before then), it informed her that she could move to a workstation in a quieter area
of the contact center. Id. Humach claims it repeatedly reminded Sieverding that she
could move to any unoccupied workstation if her assigned workstation was too loud. Id.
Humach states that this may not have been Sieverding’s preferred accommodation, but it
was a reasonable one. Id. at 12.
       Humach also argues that Sieverding was not entitled to an indefinite leave of
absence after she exhausted her FMLA leave on November 11, 2017, because indefinite
leave is not a reasonable accommodation. Id. Humach notes that it did accommodate
Sieverding by allowing her to remain on leave for approximately one month after her
FMLA leave expired. Id. However, Humach argues Sieverding did not provide a return-
to-work date. Id. Humach also argues that Sieverding’s refusal to inform it of when she
could be expected to return to work demonstrates her failure to participate in the
interactive process. Id. at 13.
       Sieverding acknowledges she was offered an accommodation allowing her to move
to an unoccupied workstation on an as-needed basis if it was too loud at her assigned
                                            18
workstation. Doc. No. 31-1 at 9–10. However, she contends she complained after the
accommodation was offered that she was not being provided with a quiet work
environment, and therefore the company had an obligation to continue the interactive
process and ensure that the accommodation was actually being provided. Id. at 9. She
argues she sent multiple emails to Humach management complaining that she was not
being accommodated, that the training area was not a quiet area and that Boffeli and
others continued to move loud co-workers into her work area. Id.
       Sieverding also argues she attempted to engage in the interactive process when Dr.
Lutze sent her December 5, 2017, letter to Humach, which explained that Sieverding
could not return to work because of harassment and the removal of her accommodation.
Id. at 10. Sieverding contends the letter, while not explicitly so stating, invited further
discussion on how she could have been accommodated and the harassment alleviated. Id.


       1.     Applicable Standards
       Sieverding alleges disability discrimination for failure to accommodate under both
the ADA and ICRA. When the parties “do not dispute the application of federal analysis,
disability claims under the ICRA are generally analyzed in accord with the ADA.”
Gretillat v. Care Initiatives, 481 F.3d 649, 652 (8th Cir. 2007) (citing McElroy v. State,
703 N.W.2d 385, 391 (Iowa 2005)); see also Kallail v. Alliant Energy Corporate
Services, Inc., 691 F.3d 925, 930 (8th Cir. 2012) (“‘[D]isability claims under the ICRA
are generally analyzed in accord with the ADA.’” (quoting Gretillat, 481 F.3d at 652)).
Because the parties do not argue otherwise, I will analyze both Sieverding's ADA and
ICRA disability discrimination claims under the federal framework.
       Under the ADA, employers are prohibited from discriminating against “a qualified
individual on the basis of disability in regard to . . . the hiring, advancement, or discharge
of employees, employee compensation, job training, and other terms, conditions, and
privileges of employment.” 42 U.S.C. § 12112(a); see also Gretillat, 481 F.3d at 652.
The ADA further prohibits employers from:
                                             19
      not making reasonable accommodations to the known physical or mental
      limitations of an otherwise qualified individual with a disability who is an
      applicant or employee, unless such covered entity can demonstrate that the
      accommodation would impose an undue hardship on the operation of the
      business of such covered entity. . . .
42 U.S.C. § 12112(b)(5)(A). In a failure to accommodate case, “the ‘discrimination’ is
framed in terms of the failure to fulfill an affirmative duty—the failure to reasonably
accommodate the disabled individual's limitations.” Peebles v. Potter, 354 F.3d 761,
767 (8th Cir. 2004). The Eighth Circuit Court of Appeals has explained:
      it is not the employer's discriminatory intent in taking adverse employment
      action against a disabled individual that matters. Rather, discrimination
      occurs when the employer fails to abide by a legally imposed duty. The
      known disability triggers the duty to reasonably accommodate and, if the
      employer fails to fulfill that duty, we do not care if he was motivated by
      the disability.
Id. (citations omitted).   Thus, “an employer is required to provide reasonable
accommodations to the known physical or mental limitations of an otherwise qualified
employee with a disability, unless the requisite accommodation would impose an undue
hardship on the employer's business.” Battle v. United Parcel Service, Inc., 438 F.3d
856, 862 (8th Cir. 2006) (citing 42 U.S.C. § 12112(b)(5)(A)).
      In reasonable accommodation cases, courts apply a modified burden-shifting
analysis. Fenney v. Dakota, Minnesota & Eastern Railroad Co., 327 F.3d 707, 712 (8th
Cir. 2003). Under that approach:
      [T]he employee “must first make a facial showing that he has an ADA
      disability and that he has suffered an adverse employment action. Then he
      must make a facial showing that he is a ‘qualified individual.’” “To be a
      ‘qualified individual’ within the meaning of the ADA, an employee must
      ‘(1) possess the requisite skill, education, experience, and training for his
      position, and (2) be able to perform the essential job functions, with or
      without reasonable accommodation.’” In cases where the employee claims
      that he is able to perform the essential functions of the job with reasonable
      accommodation, the employee “must only make a ‘facial showing that a
      reasonable accommodation is possible.’” When the employee has made


                                           20
       that facial showing “the burden then shifts to the employer to show that it
       is unable to accommodate the employee.”
Brannon v. Luco Mop Co., 521 F.3d 843, 848 (8th Cir. 2008) (quotations and citations
omitted). “If the employer can show that the employee cannot perform the essential
functions of the job even with reasonable accommodation, then the employee must rebut
that showing with evidence of his individual capabilities.” Fenney, 327 F.3d at 712
(quotation omitted). “At that point, the employee's burden merges with his ultimate
burden of persuading the trier of fact that he has suffered unlawful discrimination.” Id.
(quotation omitted).
       Further, “[w]here the employee requests accommodation, the employer must
engage in an ‘informal, interactive process' with the employee to identify the limitations
caused by the disability and the potential reasonable accommodations to overcome those
limitations.” Battle, 438 F.3d at 862 (citing Fjellestad v. Pizza Hut of America, Inc.,
188 F.3d 944, 951 (8th Cir. 1999)). At the summary judgment stage, the Eighth Circuit
has stated “the failure of an employer to engage in an interactive process to determine
whether reasonable accommodations are possible is prima facie evidence that the
employer may be acting in bad faith.” Cravens v. Blue Cross and Blue Shield of Kansas
City, 214 F.3d 1011, 1021 (8th Cir. 2000) (quotation omitted). In order to show that an
employer failed to participate in the interactive process, the plaintiff must show:
       1) the employer knew about the employee's disability; 2) the employee
       requested accommodations or assistance for his or her disability; 3) the
       employer did not make a good faith effort to assist the employee in seeking
       accommodations; and 4) the employee could have been reasonably
       accommodated but for the employer's lack of good faith.
E.E.O.C. v. Product Fabricators, Inc., 763 F.3d 963, 971 (8th Cir. 2014) (quoting
Peyton v. Fred’s Stores of Ark. Inc., 561 F.3d 900, 902 (8th Cir. 2009)). If a court
concludes that the employer failed to engage in the interactive process, then “a factual
question exists as to whether the employer has attempted to provide reasonable
accommodation as required by the ADA.”            Cravens, 214 F.3d at 1021 (quoting


                                            21
Fjellestad, 188 F.3d at 952). However, “if no reasonable accommodation is available,
an employer is not liable for failing to engage in a good-faith interactive process.” Battle,
438 F.3d at 864 (citation omitted).


       2.     Discussion
       The parties’ arguments address only whether they engaged in an interactive
process to identify and provide a reasonable accommodation for Sieverding’s need for a
quiet work environment. Humach assumes for purposes of its motion that Sieverding’s
ADHD constitutes a disability under the ADA and ICRA. Further, Humach does not
dispute that Sieverding has made a facial showing that she suffered an adverse
employment action and was a qualified individual. Neither does Humach argue that it
was unable to accommodate Sieverding. To the contrary, Humach argues that it provided
a reasonable accommodation. The issue is whether the parties continued to engage in the
interactive process after the accommodation was offered and Sieverding continued to
complain about noise.
       Sieverding has created a genuine issue of material fact as to whether Humach
participated in the interactive process. Humach knew about Sieverding’s disability and
received a note from her physician stating that she needed a quiet work environment.
Sieverding requested an accommodation from Humach. She testified that her workstation
was initially in a quiet area of the contact center, but due to seating chart changes it
became loud. Doc. No. 35 at 10. Sieverding agrees that Humach offered her the option
to move to any unoccupied workstation when there was too much noise at her assigned
workstation. However, Sieverding’s sworn testimony is that other areas of the contact
center where she could have sat were not quiet. Doc. No. 31-1 at 6; Doc. No. 35 at 10.
She also testified that while her assigned workstation was initially in a quiet area, the
seating chart changed and loud co-workers were seated near her workstation. Doc. No.




                                             22
35 at 10. Sieverding further testified that she had to move to different workstations that
were in loud areas of the contact center. 7 Id.
                                            6F




       Viewing the evidence in a light most favorable to Sieverding, there is a genuine
dispute as to whether Humach “made a good faith effort to engage in the interactive
process, and [] a reasonable jury could conclude that [Humach] has not met its burden to
engage in an interactive process to determine whether an appropriate reasonable
accommodation existed.” Fjellestad, 188 F.3d at 952. The record contains evidence of
multiple instances when Sieverding complained to supervisors and management that she
had not been provided a quiet work environment. She states that she complained to
management that her assigned workstation was not quiet and any other workstation she
could have picked had the same issue. Doc. No. 31-3 at 79. She also states she asked
management if an arrangement could be made to designate an area in the contact center
as a quiet area. Id. While she was told in response to her complaints that she could
choose any unoccupied workstation, Sieverding continued to complain that she was not
being accommodated.
       Reasonable jurors considering Sieverding’s testimony could find that Humach did
not make a good faith effort to assist her in identifying an accommodation because the
offered accommodation was not reasonable and Humach did not offer other options
despite Sieverding’s complaints. Reasonable jurors could also find that Humach did not
act in good faith because Humach did not always honor the offered accommodation.
Sieverding has presented evidence showing that she was required on a number of
occasions to sit at certain workstations that were not quiet.
       I agree with Humach that there is no genuine issue of material fact as to whether
Humach failed to accommodate Sieverding when it terminated her employment on


7
  While there is no dispute that Sieverding sat at her assigned workstation for all but six days
from July 20, 2016 to April 18, 2017 (Doc. No. 31-1 at 10), this does not contradict Sieverding’s
deposition testimony that she had to change seats on a few occasions because Sieverding
continued to work at Humach for several months after April 2017.
                                                 23
December 12, 2017. Sieverding exhausted her FMLA leave on November 11, 2017, and
continued to remain on leave. An employer is not required to accommodate an employee
by allowing an indefinite and unlimited leave of absence. Brannon, 521 F.3d at 849.
Humach requested on numerous occasions that Sieverding provide a return-to-work date,
but she did not do so.
       Nor did Sieverding attempt to engage in the interactive process to identify an
accommodation that would allow her to return to work when Dr. Lutze sent her December
5, 2017, letter to Humach. While the letter states that “removal of accommodations” is
one reason for Sieverding’s mental health conditions, it also states she will “not return to
work until further notice.” Doc. No. 19-2 at 175. The letter did not suggest that Humach
should act to provide accommodations for when Sieverding returned to work. Just the
opposing, the letter stated that Sieverding would not return to work until further notice.
       To conclude, Humach is not entitled to summary judgment on Sieverding’s claims
 under the ADA and ICRA that it failed to accommodate her with a quiet work
 environment.    However, to the extent Sieverding claims she should have been
 accommodated with an indefinite leave of absence after she exhausted her FMLA leave,
 the summary judgment motion will be granted.


B.     Harassment Claims
       Humach argues it is entitled to summary judgment on Sieverding’s harassment
 claims under the ADA and ICRA because the conduct Sieverding complains of does not
 constitute harassment. Doc. No. 21 at 15. Humach contends that the alleged conduct
 consists of perceived social slights from her co-workers, her belief that others were
 deliberately loud near her workstation, her belief that management purposefully placed
 loud co-workers near her workstation and an alleged lack of training opportunities. Id.
 at 17–18. Humach argues these allegations, even if accepted as true, do not rise to the
 level of actionable harassment. Id. at 19. Humach also claims that many of Sieverding’s
complaints, including her complaints that management purposefully moved loud co-
                                            24
workers near her and co-workers were purposely loud near her, are based on only
Sieverding’s own speculation and self-serving characterization.       Doc. No. 37 at 4.
Humach further contends that Boffeli’s alleged use of the word “special” to refer to
Sieverding, and the occasional teasing or offhand comment, are insufficient to establish
a hostile work environment. Doc. No. 21 at 18.
      Humach also argues that Sieverding failed to exhaust administrative remedies for
her allegations of physical contact by Boffeli because she did not include such allegations
in her initial or amended ICRC complaint. Id. at 16. Moreover, according to Humach,
even if Sieverding would have exhausted her administrative remedies as to this issue,
these alleged instances of physical contact do not demonstrate that the workplace at
Humach was so permeated with harassing conduct to alter the terms and conditions of
her employment. Id.
      Humach further argues it is entitled to summary judgment because Sieverding
cannot establish that the alleged conduct she experienced occurred due to her disability,
as the vast majority of that conduct was not related to her disability. Id. at 20. Humach
argues that Sieverding’s only evidence touching on her alleged disability is the allegation
that Boffeli referred to her as “special” and made comments about her accommodation.
Id. Humach argues that the term “special” does not constitute disability-specific language
and the fact that Boffeli merely made neutral comments about her accommodation does
nothing more than demonstrate that Boffeli was aware of it. Id. at 21.
      Finally, Humach argues that its response to Sieverding’s complaints of harassment
was entirely appropriate. Id. Humach argues that after April 13, 2017, when Sieverding
first informed management about Boffeli’s alleged, improper behavior, Humach promptly
investigated Sieverding’s allegations and determined they were unfounded. Id. at 22.
Humach argues that when it received complaints from Sieverding that co-workers were
too loud, it provided her with the option of moving to a different workstation and
periodically reminded employees to monitor their noise levels. Id.


                                            25
         Sieverding responds that there are genuine issues of material fact regarding her
harassment claim. Doc. No. 31 at 11. First, she argues that because she alleged
harassment in her ICRC complaint, she properly exhausted her administrative remedies
as to her allegation that Boffeli physically touched her on three occasions. Id. Second,
she argues the conduct she complains of constitutes severe and pervasive harassment
when viewed as a whole. Id. at 12. Sieverding argues that the alleged harassment
included: (1) management continually moving loud co-workers near her workstation on
purpose, (2) management moving her to workstations in areas management knew were
loud, (3) Boffeli shouting at her in a conference room, (4) being removed from training
duties, (5) disrupting her phone calls, (6) Boffeli commenting about her accommodation,
(7) Boffeli referring to her as “special,” (8) co-workers deliberately listening to their
radios loudly around her, (9) Boffeli striking her on three occasions, (10) co-workers
discussing how unfair it was that she got to choose her own workstation, (11) co-workers
watching her to see if she did anything wrong so they could report her for it and (12)
Prine calling her a liar. Id. at 14.
         Last, Sieverding argues that the alleged harassment was based on her disability
because the majority of the conduct she complained about was noise-related, and her
ADHD makes it extremely difficult to concentrate and function when noise distractions
are present. Id. at 15. She argues that other alleged conduct was due to her disability
because she was the only target. Id. at 15–16. She also argues that management failed
to respond to numerous complaints she made about her work environment. Id. at 17.


         1.     Applicable Standards
         Employees who are subjected to a hostile work environment 8 may bring such a
                                                                         7F




claim pursuant to the ADA. Shaver v. Indep. Stave Co., 350 F.3d 716, 719 (8th Cir.
2003). To be entitled to relief, Sieverding must show the following: (1) she is disabled,


8
    I use the terms “harassment” and “hostile work environment” interchangeably.
                                               26
(2) she was subjected to unwelcome harassment, (3) the harassment resulted from her
disabled status and (4) the harassment was severe enough to affect the terms, conditions
or privileges of her employment. Id. at 720; see also Farmland Foods, Inc. v. Dubuque
Human Rights Com'n, 672 N.W.2d 733, 744 (Iowa 2003).
       The Eighth Circuit Court of Appeals has described the harassment standard as
“demanding.”     Arraleh v. County of Ramsey, 461 F.3d 967, 979 (8th Cir. 2006).
“Simple teasing, offhand comments, and isolated incidents (unless extremely serious) will
not amount to discriminatory changes in the terms and conditions of employment.” Id.
(quoting Al-Zubaidy v. TEK Indus., Inc., 406 F.3d 1030, 1038 (8th Cir. 2005)).
       A hostile work environment exists when the workplace is permeated with
       discriminatory intimidation, ridicule, and insult, that is sufficiently severe
       or pervasive to alter the condition of the victim's employment and create
       an abusive working environment. Relevant factors for determining whether
       conduct rises to the level of harassment include the frequency of the
       discriminatory conduct; its severity; whether it is physically threatening or
       humiliating, or a mere offensive utterance; and whether it unreasonably
       interfered with an employee's work performance.
Pye v. Nu Aire, Inc., 641 F.3d 1011, 1018 (8th Cir. 2011) (internal quotations and
citations omitted).
       “To survive summary judgment, a plaintiff must present evidence from which a
reasonable jury could conclude that the harassment was sufficiently ‘severe or pervasive’
to affect a term, condition, or privilege of the plaintiff's employment.” Powell v. Yellow
Book USA, Inc., 445 F.3d 1074, 1077 (8th Cir. 2006) (quoting Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 21 (1993)). It is not the purpose of the harassment statutes “to smooth
the rough edges of our daily discourse, nor to provide a federal cause of action for every
slight.” Id. The Court has “repeatedly emphasized that anti-discrimination laws do not
create a general civility code.” Ryan v. Capital Contractors, Inc., 679 F.3d 772, 779
(8th Cir. 2012) (quoting Shaver, 350 F.3d at 721).




                                            27
      2.     Discussion
      The parties do not dispute that Sieverding’s ADHD constitute a disability under
the ADA and the ICRA. Nor do they dispute that the conduct Sieverding alleges she
experienced was unwelcome. Their arguments focus on whether Sieverding can show
the other two elements of the prima facie case: (1) whether the alleged harassment was
because of Sieverding’s disability, and (2) whether the alleged harassment was severe or
pervasive enough to affect the terms, conditions or privileges of her employment.


             a.     “Because of” Disability
        Sieverding has not shown that the conduct she complains of was because of her
ADHD.      “All instances of harassment need not be stamped with signs of overt
discrimination to be relevant under [the ADA and ICRA],” but they must be “part of a
course of conduct which is tied to evidence of discriminatory animus.” Carter v. Chrysler
Corp., 173 F.3d 693, 701 (8th Cir. 1999); see also Canady v. John Morrell & Co., 247
F. Supp. 2d 1107, 1117 (N.D. Iowa 2003).         However, Sieverding fails to present
evidence of discriminatory animus.
      Viewing the facts in a light most favorable to Sieverding, there is no evidence,
besides her own speculation, that Humach management purposefully put loud co-workers
near her or that co-workers were purposefully loud near her. See Bank v. Deere, 829
F.3d 661, 666 (8th Cir. 2016) (“Mere allegations, unsupported by specific facts or
evidence beyond the nonmoving party’s own conclusions, are insufficient to withstand a
motion for summary judgment.” (quoting Thomas v. Corwin, 483 F.3d 516, 527 (8th
Cir. 2007)). Sieverding appears to argue that because management knew she had ADHD
and needed a quiet work environment, and she did not receive a quiet work environment,
then management purposefully sat noisy co-workers near her. However, just because
Sieverding complained about noise and her complaints were not adequately addressed




                                           28
does not show that management purposefully put co-workers near her because of her
disability. 9
           8F




        Further, Sieverding’s argument is undercut by the fact that she alleges management
knew of her ADHD and accommodated her even before the summer of 2016. Doc. No.
31-1 at 8.      She also specifically alleges Boffeli became aware of her need for an
accommodation in November 2015. Doc. No. 35 at 14. However, the record shows that
she complained about noise-related issues during the summer of 2016 and began to make
frequent complaints in 2017. This demonstrates a lack of any discriminatory animus.
Management and Boffeli knew of her disability long before they allegedly began to
purposefully place loud co-workers near Sieverding. There is no temporal proximity
between management learning of Sieverding’s disability and their alleged behavior. This
also supports the conclusion that Boffeli’s other alleged conduct was not because of
Sieverding’s disability. Boffeli learned about Sieverding’s accommodation in November
2015, but the two instances Sieverding described when he allegedly hit her occurred in
the summer and fall of 2016. Id. at 19, 22. The incident in which Boffeli allegedly
yelled at her happened in 2017. Id. at 13.
        There is also no evidence co-workers were purposefully loud near Sieverding
because of her disability. In fact, there is no evidence in the record that any co-workers
knew Sieverding had a disability. The only fact that could possibly indicate they knew
Sieverding had a disability is that Boffeli allegedly made comments about her
accommodation in front of co-workers. Id. at 14. However, Sieverding does not explain
what Boffeli said about her accommodation or to whom he said it. Comments about
Sieverding’s accommodation, an assigned workstation, do not indicate co-workers were
made aware of Sieverding’s disability.       Further, even if co-workers learned about


9
 The affidavits Sieverding presents from two former co-workers do not help her. The fact that
co-workers thought they should not have been placed next to Sieverding because they were loud
does not demonstrate management purposefully put them next to her because they were loud.
Doc. No. 31-3 at 84–87.
                                             29
Sieverding’s ADHD, there is no evidence that they were purposefully loud near
Sieverding because of her disability.
       For the same reasons, Sieverding has not created a triable issue of fact on whether
the allegations that co-workers discussed how unfair it was that she got to choose her
own desk or that co-workers watched her to report her for any wrongdoing were because
of Sieverding’s disability. Humach provided Sieverding with a permanent workstation,
while co-workers rotated workstations periodically. Co-workers were bound to notice
Sieverding did not switch seats when they did. This does not demonstrate that they knew
Sieverding had a disability, nor does it demonstrate their actions and comments were tied
to discriminatory animus.
       The only evidence that comes close to showing discriminatory animus is that
Boffeli allegedly referred to Sieverding as “special” on one occasion and made comments
about her accommodation. Doc. No. 31-1 at 18. However, the term “special” is not
disability-specific and Sieverding presents no evidence about the circumstances
surrounding the use of the term that would indicate it was used with discriminatory
animus. See Kriss v. Sprint Communications Co., 58 F.3d 1276, 1281 (8th Cir. 1995)
(The term “bitch” is not an indication of a general misogynist attitude and but instead “a
crude, gender-specific vulgarity.”). Sieverding has not come close to demonstrating that
the use of the word “special” was even a crude, disability-specific vulgarity. Further, the
fact that Boffeli made comments about Sieverding’s accommodation, without evidence
about what the specific nature or context of those comments, demonstrates only that
Boffeli was aware about Sieverding’s accommodation—not that his conduct was tied to
discriminatory animus. All of Sieverding’s other allegations, including that she was
removed from training duties, are not tied to evidence of discriminatory animus.
      Sieverding attempts to argue that the alleged harassment she experienced was
based upon her disability because the majority of the conduct she complains about was
noise-related, and her ADHD makes it extremely difficult to concentrate and function
when noise distractions are present. This argument is unavailing. As discussed above,
                                            30
Sieverding has shown no evidence of discriminatory animus. To make out a prima facie
case of harassment, Sieverding must demonstrate that the harassment was because of her
disability. Sieverding cites to no law in support of her argument that conduct is because
of her disability because she complained about it to management and it affected her more
than it would nondisabled co-workers. There is nothing in the record showing that any
Humach employee acted with discriminatory animus at the time of any complained-of
conduct.
       Sieverding’s argument that the alleged conduct was because of her disability since
she was treated differently than other nondisabled co-workers is also of no help to her.
If a plaintiff can show that disabled employees are the “primary targets” of harassment,
then there is a sufficient showing that the harassment was based on the plaintiff’s
disability. See Quick, 90 F.3d at 1378. However, Sieverding put forth no evidence
showing that nondisabled employees were treated differently than her. 10 She merely
                                                                             9F




concludes she “was not treated the same as other non-disabled employees.” Doc. No.
31 at 16; see also Canady v. Wal-Mart Stores, Inc., 440 F.3d 1031, 1034 (8th Cir. 2006)
(plaintiff’s “belief that he was treated differently than similarly situated Caucasian
employees,” without any other “evidence that Wal–Mart treated other insubordinate
employees differently,” was insufficient to raise an inference of discrimination). There
is no evidence, for example, that nondisabled employees were not subject to loud noise
in the contact center, not allowed to train new employees or did not have their phone
calls monitored and disrupted. The only evidence Sieverding presents is that she was
subject to the alleged conduct and complained about it. Sieverding has wholly failed to
show that the she was the “primary target” of the alleged conduct.




10
  The two affidavits from Sieverding’s former co-workers assert that they were not allowed to
use FMLA leave (Doc. No. 31-3 at 84–87), but this does nothing to demonstrate that nondisabled
co-workers were treated differently. Nor does it demonstrate disabled co-workers were subject
to Sieverding’s allegations of harassment.
                                             31
              b.     Severe or Pervasive
       Sieverding also has not presented evidence from which a reasonable jury could
conclude that the alleged was sufficiently severe or pervasive to affect a term, condition
or privilege of her employment. Sieverding argues that the “most severe and pervasive
harassment was the fact that management and co-workers made [Sieverding’s] work
environment unbearable for her by constantly and intentionally making her work
environment loud simply because they knew it bothered her, they knew she complained
about it constantly, and they knew management and HR was not going to do anything
about it.” Doc. No. 31 at 14. However, as I have discussed above, there is no evidence
in the record that management and co-workers intentionally made her work environment
loud because they knew it bothered her, knew she complained and knew nothing would
be done. Instead, the evidence is that her work environment was loud and she complained
about it. This does not come close to demonstrating that co-workers and management
harassed her by purposefully making her work environment loud. Sieverding cannot
create a triable issue of fact with only her unsupported speculation. See Bank, 829 F.3d
at 666.
       Without her allegations that management purposefully moved loud co-workers
near her and co-workers were purposefully loud near her, Sieverding’s remaining
allegations fall short of showing a workplace that is “permeated with discriminatory
intimidation, ridicule, and insult.” Pye, 641 F.3d at 1018. Her remaining claims include:
(1) that Boffeli shouted at her, (2) she was removed from training duties, (3) her phone
calls were disrupted, (4) Boffeli commented about her accommodation, (5) Boffeli called
her special, (6) Prine called her a liar, (7) co-workers said it was unfair for her to choose
her own workstation and (8) co-workers watched her to see if she would do anything
wrong. These allegations, except for the claim she was removed from training duties, 11     10F




11
   I will explain below, in relation to Sieverding’s retaliation claim, why being removed from
training duties is not an adverse employment action. For now it is enough to conclude that

                                             32
amount to “[s]imple teasing, offhand comments, and isolated incidents” that do not
“amount to discriminatory changes in the terms and conditions of employment.” See
Arraleh, 461 F.3d at 979. They do not satisfy the Eighth Circuit’s demanding standard.
       Even including her allegation of three physical-touching incidents involving
Boffeli does not demonstrate severe and pervasive harassment. 12 While she alleges that
                                                                   11F




three incidents occurred, she describes only two of them over the approximately six years
she worked for Humach. Viewing the facts in a light most favorable to Sieverding and
accepting that Boffeli pushed or struck her on three occasions, these separate and isolated
incidents over a period of many years do not demonstrate that the conduct was sufficiently
severe or pervasive to affect a term, condition or privilege of her employment. See
Mendoza v. Borden, Inc., 195 F.3d 1238, 1246–47 (11th Cir. 1999) (collecting court of
appeals cases holding that behavior including occasional physical touching not enough to
establish severe and pervasive sexual harassment). The alleged conduct may have been
physically threatening, but it was infrequent, not severe and did not unreasonably
interfere with Sieverding’s work performance.             Further, even if these physical
altercations could show severe and pervasive harassment, Sieverding presents no
evidence that they occurred because of her disability.
       In short, Sieverding has not created triable issues of fact as to whether she was
harassed because of her disability or whether the alleged conduct was so severe or
pervasive enough to affect a term, condition or privilege of her employment. Therefore,
she has not established a prima facie case and Humach is entitled to summary judgment
on Sieverding’s claims of harassment under the ADA and the ICRA.



removal from training duties, along with other alleged conduct that may be supported by the
record, is not severe or pervasive enough to affect the terms, conditions or privileges of
Sieverding’s employment.
12
   Because I find that Sieverding cannot establish a prima facie case of harassment even if she
alleged in her ICRC complaint that Boffeli physically touched her. I decline to address whether
she fully exhausted administrative remedies.
                                              33
C.     Retaliation Claims
       Humach argues it is entitled to summary judgment on Sieverding’s retaliation
 claims under the ADA and ICRA because Sieverding fails to tie the alleged retaliation to
 any protected activity. Doc. No. 21 at 23. Humach contends she instead relies on her
 own speculation and temporal proximity to demonstrate a causal connection between her
 various complaints and the alleged retaliation. Id. Further, Humach argues that the
 behavior Sieverding believes was retaliatory (purposefully putting noisy co-workers near
 her, co-workers deliberately being loud, removal from training, etc.) began before she
 ever complained to management or filed her ICRC complaint. Id. Humach therefore
 contends this behavior cannot be causally related to protected activity. Id. Humach
 further argues that the alleged retaliation, which consists of the same type of conduct
 underlying Sieverding’s harassment claim, does not constitute adverse employment
 actions. Id. at 24.
       Sieverding responds that the conduct that created a hostile work environment
 increased and other events occurred after she engaged in protected activity. Doc. No.
 31 at 16. She claims that after she filed her complaint with the ICRC, she complained to
 management about: (1) being removed from training, (2) extreme noise around her, (3)
 not feeling safe at work due to bullying she was experiencing, (4) rarely being spoken to
 by management, (5) Boffeli hitting her in front of other witnesses, (6) accommodations
 being removed, (7) noise and distractions being at the worst level since she began working
 at Humach and (8) management being short with her or unwilling to help her. Id. at 17.
 Sieverding argues that Humach had a retaliatory motive because the harassment that she
 complained of internally and to the ICRC got worse after she complained. Id. at 17–18.


       1.     Applicable Standards
       The ADA prohibits employers from “discriminating against any individual because
 that individual ‘has opposed any act or practice made unlawful by this chapter or because
                                            34
such individual made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing.’” Product Fabricators, Inc., 763 F.3d at 972
(quoting 42 U.S.C. § 12203(a)). Similarly, the ICRA makes it a discriminatory practice
for any person to retaliate against another person “because such person has lawfully
opposed any practice forbidden under this chapter, obeys the provisions of this chapter,
or has filed a complaint, testified, or assisted in any proceeding under this chapter.” Iowa
Code § 216.11(2).
       Without direct evidence of a retaliatory motive, courts analyze retaliation claims
(whether under Title VII, the ADA, or the ADEA) under the burden-shifting framework
of McDonnell Douglas v. Green, 411 U.S. 792 (1973). Stewart v. Independent School
Dist. No. 196, 481 F.3d 1034, 1042–43 (8th Cir. 2007). Using the analytical construct
of McDonnell Douglas, the initial burden is on the plaintiff to establish a prima facie case
of retaliation. Id. at 1043. In order to establish unlawful retaliation under the ADA, the
plaintiff must show that (1) she engaged in a statutorily protected activity, (2) the
employer took an adverse action against her and (3) there was a causal connection
between the adverse action and the protected activity. Hill v. Walker, 737 F.3d 1209,
1218 (8th Cir. 2013) (citing Amir v. St. Louis University, 184 F.3d 1017, 1025 (8th Cir.
1999)); see also Estate of Harris v. Papa John's Pizza, 679 N. W.2d 673, 678 (Iowa
2004) (enumerating the same elements to establish a prima facie case of retaliation under
the ICRA).
       In the broadest sense, “[a]n adverse employment action is a tangible change in
working conditions that produces a material employment disadvantage.” Bonenberger v.
St. Louis Metro. Police Dep't, 810 F.3d 1103, 1107 (8th Cir. 2016) (quoting Sallis v.
Univ. of Minn., 408 F.3d 470, 476 (8th Cir. 2005)). It includes, but is not limited to,
“termination, cuts in pay or benefits, and changes that affect an employee's future career
prospects, as well as circumstances amounting to a constructive discharge.” Jackman v.
Fifth Judicial Dist. Dept. of Corr. Servs., 728 F.3d 800, 804 (8th Cir. 2013); see also
Farmland Foods, Inc., 672 N.W.2d at 742 (“Conduct constituting a materially adverse
                                            35
employment action . . . . includes subtle conduct such as depriving an employee of the
opportunity to advance, as well as more obvious actions such as ‘disciplinary demotion,
termination, unjustified evaluations and reports, loss of normal work assignments, and
extension of probationary period.’” (quoting Channon v. United Parcel Serv., Inc., 629
N.W.2d 835, 862–63 (Iowa 2001))). “However, minor changes in duties or working
conditions, even unpalatable or unwelcome ones, which cause no materially significant
disadvantage, do not rise to the level of an adverse employment action.” Jackman, 728
F.3d at 804; see also Farmland Foods, Inc., 672 N.W.2d at 742.
      Causation may be established in many ways, including “evidence of discriminatory
or retaliatory comments” or evidence of “a pattern of adverse action or escalating adverse
actions after the protected activity.”    Orluske v. Mercy Med. Ctr.-N. Iowa, 455
F.Supp.2d 900, 922 (N.D. Iowa 2006). The timing of events, alone, may be sufficient
to create an inference of retaliation, but the Eighth Circuit has typically required more
than a close temporal connection to establish a retaliation claim or show that the
employer's stated legitimate reason was pretext. Wright v. St. Vincent Health System,
730 F.3d 732, 738–39 (8th Cir. 2013). An unsupported, self-serving allegation that an
employer's decision was based on retaliation cannot establish a genuine issue of material
fact. Jackson v. United Parcel Serv., Inc., 643 F.3d 1081, 1088 (8th Cir. 2011).
      “A retaliation claim under the ADA requires a but-for causal connection between
the employee's assertion of her ADA rights and an adverse action by the employer.”
Oehmke v. Medtronic, Inc., 844 F.3d 748, 758 (8th Cir. 2016). In other words, the
plaintiff must show the protected conduct was a determinative, not just motivating, factor
in the employer's decision. Van Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1148
(8th Cir. 2008); see also Wright, 730 F.3d at 737. By contrast, to prove causation under
the ICRA, the plaintiff must show that the protected conduct was a “motivating factor”
in the employer's adverse employment decision.         Haskenhoff v. Homeland Energy
Solutions, LLC, 897 N.W.2d 553, 635–37 (Iowa 2017); see also Johnson v. Mental
Health Institute, 912 N.W.2d 855 (Table), 2018 WL 351601, at *8 (Iowa Ct. App. Jan.
                                           36
10, 2018) (summarizing the multiple opinions in Haskenhoff and concluding that the
motivating factor standard now applies to retaliation claims just as it does to
discriminatory discharge claims).
      If the plaintiff establishes a prima facie case, then the burden shifts to the defendant
to show a “non-retaliatory reason for the adverse employment action.” Stewart, 481
F.3d at 1043. If the defendant can show a legitimate, non-retaliatory reason for its
actions, then the burden returns to the plaintiff to present evidence that “(1) creates a
question of fact as to whether defendant's reason was pretextual and (2) creates a
reasonable inference that defendant acted in retaliation.” Id. (quoting Logan v. Liberty
Healthcare Corp., 416 F.3d 877, 880 (8th Cir. 2005)).


      2.     Discussion
      The parties do not dispute that Sieverding engaged in protected activity. The
parties dispute whether Sieverding can establish the two other elements of a prima facie
case of retaliation: (1) whether Sieverding suffered adverse employment action and (2)
whether there was a causal connection between the adverse action and the protected
activity. I will address both issues below.


             a.     Adverse Employment Actions
      The removal of Sieverding from training duties does not constitute an adverse
employment action, as this change did not materially disadvantage Sieverding. It did not
result in her pay or hours being reduced, nor did it result in a change of job title. At
most, this was a minor change in work responsibilities that did not make her workload
any more difficult. The majority of her job duties remained the same. See Spears v.
Missouri Dept. of Corrections and Human Resources, 210 F.3d 850, 853 (8th Cir. 2000)
(“Minor changes in working conditions that merely inconvenience an employee or alter
an employee’s work responsibilities” are not adverse employment actions.”); see also
Kelleher v. Wal-Mart Stores, Inc., 817 F.3d 624, 633 (8th Cir. 2016).
                                              37
      Sieverding contends that management rarely spoke to her and was short or
unwilling to help her after she complained. This also does not constitute an adverse
employment action. See Garang v. Smithfield Farmland Corp., No. C18-4082-LTS,
2020 WL 701986, at *11 (N.D. Iowa Feb. 12, 2020) (“Completely depriving an
employee from access to supervisors or HR, and the remedies they are responsible to
provide, would likely constitute an adverse employment action.”). Sieverding does not
allege management entirely refused to speak with her following her complaints. Indeed,
the record contains numerous emails between Sieverding and management after she filed
her complaint.
      Further, Sieverding “not feeling safe at work due to bullying” does not constitute
an adverse employment action. While Sieverding is unclear about what type of bullying
she experienced, it appears she is complaining about co-workers being rude to her,
making rude comments about her and being loud around her. Offensive comments and
conduct by co-workers, when not connected to a discrete act that affects the conditions
of employment, generally do not constitute an adverse employment action. Kelleher, 817
F.3d at 634 (unspecified discriminatory statements, random looks and eye rolls did not
constitute adverse employment action); O'Brien v. Dep't of Agric., 532 F.3d 805, 809
(8th Cir. 2008) (verbal harassment and increased scrutiny do not rise to the level of
affecting the terms or conditions of one's employment); Carpenter v. Con-Way Cent.
Express, Inc., 481 F.3d 611, 617 (8th Cir. 2007) (workplace pranks, and a few racial
epithets, by co-workers did not rise to the level of an adverse employment action); Jones
v. Fitzgerald, 285 F.3d 705, 714 (8th Cir. 2002) (“personal animus, hostility, disrespect,
and ostracism” did not rise to the level of an adverse employment action); Thomas v.
State of Iowa Child Support Collections, No. 08-0722, 2008 WL 5484349, at *6 (Iowa
Ct. App. Dec. 31, 2008) (“disparate scrutiny, criticisms, informal verbal reprimands,
negative attitude, and disparaging public remarks” did not constitute an adverse
employment action when not connected to a disciplinary action or change to material


                                           38
conditions of employment). The type of conduct Sieverding characterizes as “bullying”
falls short of being an adverse employment action.


              b.     Causation
       Viewing the facts in a light most favorable to Sieverding, the allegedly retaliatory
conduct has no causal relationship to her complaints. Sieverding has not shown that her
co-workers bullied her or were purposefully loud near her due to her complaints. Nothing
in the record indicates her co-workers were aware of her complaints. Sieverding made
her internal complaints to members of management, and co-workers would have no way
of knowing about them unless they were told about the complaints. Co-workers also
would not have known about her ICRC complaint unless they were told. There is no
evidence suggesting they were ever told this information. Co-workers could not have
retaliated against Sieverding for complaints that were unknown to them.
       Sieverding’s allegations that Boffeli hit or pushed her on three occasions predate
her ICRC complaint and the internal complaints she made about him harassing her. The
two physical incidents she actually describes took place in the summer and fall of 2016.
The ICRC complaint was filed on April 18, 2017, and there is no evidence that she
complained that Boffeli harassed her until after the altercations occurred.        Further,
Sieverding complained about being removed from training on numerous occasions before
she filed her ICRC complaint. See Doc. No. 35 at 12; Doc. No. 35-1 at 10–11; Doc.
No. 31-3 at 7.
       There is also no causal connection between noise levels and the alleged removal
of her accommodation and her ICRC complaint and internal complaints. The very basis
of most of Sieverding’s internal complaints was noise and her accommodation. She could
not have been retaliated against for behavior that predates her complaints. Sieverding
does allege that noise levels and distractions got worse after she filed her ICRC complaint.
Doc. No. 31 at 17. Even though this is conduct that allegedly occurred after she filed


                                            39
her ICRC complaint, she still fails to demonstrate her ICRC complaint was either a but-
for or motivating factor for the increased noise levels and workplace distractions.
       The record demonstrates that Donar, Boffeli, Bauer and Prine knew about the
ICRC complaint. See Doc. No. 19-2 at 135, 137, 166. There is no evidence that other
members of management or any other employees knew about Sieverding’s ICRC
complaint. Sieverding is unclear about why the noise and distractions around her were
increasing, or who was responsible for the increase. If the increase was because of
employees other than Donar, Boffeli, Bauer and Prine being loud or placing loud co-
workers near her, then Sieverding has not demonstrated that her ICRC complaint is a
but-for or motivating factor for the behavior. She does not present any fact tending to
demonstrate that they were aware of her ICRC complaint.
       Further, even if the increase in noise and distractions could somehow be tied to
Donar, Boffeli, Bauer, Prine or any other employee who knew about Sieverding’s ICRC
complaint, there is no fact indicating the increased noise and distractions was purposefully
done because of, or was motivated by, the complaint. See Jensen v. IOC Black Hawk
Cty. Inc., 745 F. App’x 651, 653 (8th Cir. 2018) (per curiam) (causation element was
not established when there was no evidence of animus tied to plaintiff’s complaints). The
only link Sieverding can point to is temporal proximity between the increased noise and
her ICRC complaint. While the temporal proximity is somewhat close (Humach became
aware of the ICRC complaint on April 26, 2017, and Sieverding filed an amended
complaint alleging retaliation on July 26, 2017), this is not enough to establish the ICRC
complaint was the but-for cause or motivating factor for the increased noise and
distractions. See Tyler v. University of Arkansas Bd. Of Trustees, 628 F.3d 980, 986
(8th Cir. 2011) (“The inference [of retaliation] vanishes altogether when the time gap
between the protected activity vanishes altogether when the time gap between the
protected activity and the adverse employment action is measured in months.”).
Sieverding presents no other evidence that the increased noise around her workstation
was caused by her ICRC complaint.
                                            40
       Sieverding attempts to argue that the “entire sequence of events leads to the
 inescapable inference that Humach’s motive was retaliatory.” Doc. No. 31 at 19. This
 is incorrect. As explained above, many actions Sieverding complains of clearly do not
 constitute adverse employment actions, and all lack a causal relationship to her ICRC
 complaint and internal complaints. As I have already discussed extensively above,
 Sieverding has not demonstrated that any of the alleged behavior she experienced was
 tied to discriminatory animus.
       Viewing the facts in a light most favorable to Sieverding, she has not demonstrated
 a prima facie case of retaliation under the ADA and ICRA. Humach’s motion for
 summary judgment on those claims will be granted.


D.     Interference with FMLA Rights Claim
       Humach argues it is entitled to summary judgment on Sieverding’s claim that it
 interfered with her right to take FMLA leave because it allowed her to take all leave to
 which she was entitled. Doc. No. 21 at 26. Humach contends that it always permitted
 her to take approved intermittent FMLA leave. Id. Humach claims that when it denied
 requested leave, it was because the leave did not qualify as FMLA leave under the FMLA
 certifications received from Dr. Lutze. Doc. No. 37 at 6.
       Sieverding argues that the record demonstrates that she was sometimes not allowed
 to take FMLA leave due to her emotional issues. Doc. No. 31 at 19. She argues Humach
 inappropriately interpreted her FMLA certifications to mean that she could take leave
 only for emotional issues related to the death of her niece and she should have been
 allowed leave whenever she was dealing with emotional issues of any nature that
 prevented her from doing her job. Id.


       1.     Applicable Standards
       “The FMLA entitles an employee to twelve weeks of leave from work during any
 twelve-month period if the employee meets certain statutory requirements.” Pulczinski
                                           41
v. Trinity Structural Towers, Inc., 691 F.3d 996, 1005 (8th Cir. 2012) (citing 29 U.S.C.
§ 2612(a)(1)). An employee is entitled to FMLA leave if she is suffering from “a serious
health condition that makes the employee unable to perform the functions of [her]
position.” 29 U.S.C. § 2612 (a)(1). Section 2615(a)(1) makes it unlawful for an
employer to “interfere with, restrain, or deny the exercise of or the attempt to exercise”
rights provided under the FMLA.        Section 2615(a)(2) makes it unlawful for “any
employer to discharge or in any other manner discriminate against any individual for
opposing any practice made unlawful” by the FMLA.
      The Eighth Circuit has recognized three types of claims arising under Section
2615(a)(1)–(2): (1) entitlement claims, (2) discrimination claims and (3) retaliation
claims. Johnson v. Wheeling Machine Products, 779 F.3d 514, 517 (8th Cir. 2015). In
an entitlement claim, “an employee alleges a denial of a benefit to which he was entitled
under the statute[.]” Id. Sieverding’s interference with FMLA rights claim appears to
be an entitlement claim because she alleges she was not allowed to take FMLA leave she
was entitled to. To state an entitlement claim, Sieverding must show (1) she was eligible
for FMLA leave, (2) her employer was on notice of her need for FMLA leave and (3)
her employer denied her benefits to which she was entitled to under the FMLA.
Hasenwinkel v. Mosaic, 809 F.3d 427, 432 (8th Cir. 2015).
      “Employees [] have an affirmative duty to indicate both the need and the reason
for the leave, and must let employers know when they anticipate returning to their
position.” Scobey v. Nucor Steel-Arkansas, 580 F.3d 781, 786 (8th Cir. 2009) (quoting
Woods, 409 F.3d at 990-91). Once an employer is put on notice that an employee is
requesting FMLA leave, the employer may treat the leave as FMLA leave without
additional information, or it may “inquire further to determine if the leave is because of
a serious health condition and may request medical certification to support the need for
such leave.” Parsons v. Principal Life Ins. Co., 686 F. Supp. 2d 906, 913 (S.D. Iowa
2010) (quoting 29 C.F.R. § 825.302(c)). Specifically, an employer may require that a
request for intermittent leave due to a serious health condition be supported by a
                                           42
certification issued by the health provider of the employee that leave taken is appropriate.
29 U.S.C. § 2613(a). The certification is sufficient if it states: (1) the date on which the
serious health condition began, (2) the probable duration of the condition, (3) the
appropriate medical facts within the knowledge of the health care provider regarding the
condition, (4) a statement that the employee is unable to perform the functions of his
position and (5) a statement of the medical necessity for the intermittent leave and the
expected duration of the intermittent leave. 29 U.S.C. § 2613(b). If there is a defect in
the certification the employer may not summarily deny an FMLA leave request and has
an obligation to inform the employee and grant her a “reasonable opportunity to cure”
the certification. Parsons, 686 F. Supp. 2d at 916 (citing 29 C.F.R. § 825.305(d)).


       2.     Discussion
       I find that Sieverding has raised a triable issue of fact as to whether Humach
improperly denied her FMLA leave. She has put forth facts showing that she was eligible
for FMLA leave because of a serious health condition. There is evidence that she suffered
from depression and other emotional issues that sometimes made her unable to take phone
calls as part of her job.      Sieverding’s testimony, along with evidence of email
communications, demonstrate that she requested FMLA leave. Finally, she testified that
in July and August of 2015, and on other occasions, she was denied FMLA leave when
she requested it to deal with emotional issues.
       A major point of dispute between the parties is whether Humach correctly
interpreted Sieverding’s FMLA certifications as permitting her to take time off only due
to emotional issues that related to the death of her niece. However, even if Humach is
correct and the FMLA certifications did not certify leave for emotional health issues
unrelated to Sieverding’s niece, Humach should have allowed Sieverding the opportunity
to cure the defect. See Parsons, 686 F. Supp. 2d at 916. Instead, viewing the facts most
favorably to Sieverding, Humach denied the requested FMLA leave with no further
investigation. Reasonable jurors could find Humach was on notice that Sieverding was
                                            43
 requesting FMLA leave based on her emotional issues and was required to either approve
 the request or undertake additional investigation to determine whether the requested leave
 was covered by the FMLA. Humach did not do so, but instead summarily denied FMLA
 leave based on the FMLA certification it had on file without inquiring further and without
 giving Sieverding the opportunity to correct the FMLA certification or get a new one.
        However, Sieverding’s entitlement claim as her discharge on December 12, 2017,
 has no merit. It is uncontested that she exhausted her FMLA leave on November 11,
 2017. Doc. No. 31-1 at 22. It was impossible for Humach to deny Sieverding benefits
 to which she was entitled to under the FMLA after that date because she had no FMLA
 leave remaining. Thus, to the extent Sieverding makes an entitlement claim regarding
 her discharge on December 12, 2017, Humach is entitled to summary judgment. Humach
 is not entitled to summary judgment as to the claim that it refused to allow Sieverding
 FMLA leave on other occasions when she requested intermittent leave due to emotional
 health issues.


E.      FMLA Retaliation Claim
        Humach argues it is entitled to summary judgment on Sieverding’s FMLA
 retaliation claim because, following the exhaustion of her FMLA leave, it allowed
 Sieverding to remain on leave for approximately one month and then made the decision
 to terminate her employment because she could not provide a return-to-work date. Doc.
 No. 21 at 28. Humach contends there is no evidence that its decision was motivated, in
 any way, by Sieverding’s use of her FMLA leave. Id.
        Sieverding responds that Humach did not want her back after she exhausted her
 FMLA leave. Doc. No. 31 at 20. She argues Humach misled her by telling her that if
 she obtained an appropriate doctor’s clearance her leave would be extended. Id. She
 claims Donar specifically told her not to come back to work and that she would receive
 workers’ compensation benefits. Id.


                                            44
      1.     Applicable Standards
      While Sieverding calls her claim a “retaliation” claim, it appears to be
“discrimination” claim. A retaliation claim arises “if an employer takes ‘adverse action’
against an employee who ‘opposes any practice made unlawful under the FMLA—for
example, if an employee complains about an employer's refusal to comply with the
statutory mandate to permit FMLA leave.’” Brown v. Diversified Dist. Systems, LLC,
801 F.3d 901, 909 (8th Cir. 2015) (quoting Pulczinski, 691 F.3d at 1005). By contrast,
a discrimination claim arises “‘when an employer takes adverse action against an
employee because the employee exercises rights to which he is entitled under the
FMLA.’” Id. at 908 (quoting Pulczinski, 691 F.3d at 1006).
      Thus, the only real difference is the nature of the activity that allegedly prompted
the adverse action. If the plaintiff simply exercised FMLA rights, and suffered adverse
action as a result, the claim is a discrimination claim.      If the plaintiff opposed or
complained of an employer’s unlawful practices under the FMLA, and suffered adverse
action as a result, the claim is a retaliation claim. Here, Sieverding seems to argue that
her protected activity was requesting and taking FMLA leave. Doc. No. 31 at 20. Thus,
her claim is an FMLA discrimination claim.
      Ultimately, the precise label is of little import because both types of claims are
analyzed under the McDonnell Douglas burden-shifting framework. Brown, 801 F.3d at
908–09. “To establish a prima facie case of FMLA discrimination, ‘an employee must
show: (1) that he engaged in activity protected under the Act, (2) that he suffered a
materially adverse employment action, and (3) that a causal connection existed between
the employee's action and the adverse employment action.’”           Id. at 908 (quoting
Pulczinski, 691 F.3d at 1007). The third element requires proof that the plaintiff’s
exercise of FMLA rights “played a part” in the employer’s decision. Pulczinski, 691
F.3d at 1007. If the plaintiff establishes a prima facie case, the employer must articulate




                                            45
a legitimate, non-discriminatory reason for the adverse action and the plaintiff must then
present evidence allowing a finding that this stated reason is mere pretext for
discrimination. Brown, 801 F.3d at 909; Pulczinski, 691 F.3d at 1007.
       An employee can establish pretext in various way, including by showing that (1)
the proffered reason has no basis in fact, (2) the employee received a favorable review
before being fired, (3) that similarly situated employees were treated differently, (4) the
employer changed their reason for discharging the employee or (5) the employer deviated
from its policies. Stallings v. Hussmann Corp., 447 F.3d 1041, 1052 (8th Cir. 2006)
(citing Smith v. Allen Health Sys., Inc., 302 F.3d 827, 834 (8th Cir. 2002)).


       2.     Discussion
       Humach does not dispute that Sieverding engaged in protected activity in
requesting and using FMLA leave. Doc. No. 21 at 28. Nor does it dispute that her
termination was an adverse employment action. Id. The dispute is whether Sieverding
can show her use of FMLA leave “played a part” in Humach’s decision to terminate her
employment. However, even assuming Sieverding can establish a prima facie case of
FMLA discrimination, she has failed to present evidence from which the jury could find
that Humach’s stated reason for discharge is mere pretext. Humach has provided a
legitimate, non-discriminatory reason for Sieverding’s termination—she failed to return
to work after her FMLA leave was exhausted and failed to provide Humach a date on
which she would return to work. See Beckley v. St. Luke’s Episcopal-Presbyterian
Hospitals, 923 F.3d 1157, 1160 (8th Cir. 2019) (“Taking FMLA leave, however, does
not give an employee greater protections against termination for reasons unrelated to the
FMLA than was available before.”).
       Sieverding attempts to argue that Humach did not want her back after her FMLA
leave because it misled her by indicating that if she got appropriate doctor’s clearance
her leave would be extended but she was later told not to return to work. This argument
fails because there is no evidence in the record that Humach “misled her” about doctor’s
                                            46
clearance. The only fact that comes close to this allegation is that Sieverding “received
a letter from Humach dated November 16, 2017, inquiring about her return to work date
and asking for an update from [her] physician.” Doc. No. 35 at 31. Nothing about this
fact indicates that Humach said or implied that if Sieverding had a doctor’s approval she
could take extended leave after her FMLA leave was exhausted.
      The record does support Sieverding’s allegation that she was told by Donar not to
return to work after Dr. Lutze provided Humach with a letter on December 5, 2017,
which explained that Sieverding would not return to work until further notice. Doc. No.
19-2 at 175. However, this fact alone does not show that Humach’s reason for her
termination was pretext. Sieverding had been on non-FMLA leave for more than three
weeks before December 5. Donar’s statement shows, at most, that the decision to
terminate her employment was made a few days before she received her termination letter
on December 12, 2017. Sieverding offers no other argument as to whether Humach’s
proffered reason for terminating her employment could be pretext. She does not dispute
that she had been on non-FMLA leave for nearly a month. Nor does she argue that
similarly situated employees were treated differently, that Humach changed its reason for
her discharge, or that Humach deviated from its policies.
      Further, Sieverding fails to demonstrate pretext because she admits that she “could
not return to work because she could not even go near the building without having a
massive panic attack,” as she “was emotional, she couldn’t think right, she had several
panic attacks where she blacked out.” Doc. No. 35 at 30. “An employer may lawfully
terminate an employee if, after the employee exhausts FMLA leave, she is ‘unable to
perform an essential function of the position because of a physical or mental condition.’”
Hasenwinkel, 809 F.3d at 433 (quoting 29 C.F.R. § 825.216(c)).
      Viewing the facts in a light most favorable to Sieverding, she has not created a
triable issue on whether Humach’s reason for her termination was pretext. Humach is
entitled to summary judgment on Sieverding’s claim of FMLA retaliation.


                                           47
                                  VI.     CONCLUSION
      For the reasons set forth herein:
      1.     Humach’s motion (Doc. No. 19) for summary judgment is granted in part
and denied in part, as follows:
             a.     As to Counts I and II, the motion is denied as to Sieverding’s claims
under the ADA and ICRA that Humach failed to accommodate her disability by providing
a quiet work environment. However, the motion is granted as to Sieverding’s claims
under the ADA and ICRA that Humach failed to accommodate her disability with an
indefinite leave of absence and as to Sieverding’s claims of harassment and retaliation
under the ADA and ICRA.
             b.     As to Count III, the motion is denied as to Sieverding’s claim of
FMLA entitlement based on the denial of intermittent FMLA leave due to emotional
health issues. However, the motion is granted as to Sieverding’s claim of FMLA
entitlement based on her need for an indefinite leave of absence and as to Sieverding’s
claim of FMLA retaliation.
      2.     This case shall proceed to trial as scheduled as to the following claims: (1)
Humach’s failure to accommodate Sieverding’s disability under the ADA and ICRA by
providing a quiet work environment and (2) Humach’s denial of FMLA leave due to
Sieverding’s intermittent emotional health issues. All other claims are hereby dismissed.




      IT IS SO ORDERED.
      DATED this 27th day of February, 2020.




                                          __________________________
                                          Leonard T. Strand, Chief Judge



                                            48
